UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4969



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM TERRENCE CROSS, a/k/a Red,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-03-10)


Submitted:   December 22, 2005            Decided: December 29, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Terrence Cross, Appellant Pro Se. Joseph Ryland Winston,
Glen Allen, Virginia, for Appellant.       Michael James Elston,
Assistant United States Attorney, Alexandria, Virginia, Laura P.
Tayman, Assistant United States Attorney, Norfolk, Virginia,
Michele Yvette Francis Sarko, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           By judgment entered on August 1, 2003, William T. Cross

was    convicted    by       a    jury    of    witness   tampering,    18    U.S.C.

§ 1512(b)(1) (2000), and retaliating against a witness, 18 U.S.C.

§   1513(b)(2)     (2000).           On   appeal,     this   Court    affirmed    his

convictions,       but   vacated          his     sentence   and     remanded      for

resentencing.      United States v. Cross, 371 F.3d 176 (2004).                   This

Court recently affirmed the sentence imposed at resentencing.

United States v. Cross, No. 04-5030, 2005 WL 3452041 (4th Cir. Dec.

16, 2005) (unpublished).

           Seeking       a       second    direct     criminal     appeal    of   his

convictions, Cross filed a notice of appeal at the earliest on

September 13, 2005, of the district court’s pre-trial April 15,

2003, order denying his motion to dismiss for lack of jurisdiction.

We lack jurisdiction to consider the merits of the appeal because

it is untimely.      Criminal defendants have ten days from the entry

of the judgment or order at issue to file a notice of appeal.                      See

Fed. R. App. P. 4(b).            The appeal periods established by Rule 4 are

mandatory and jurisdictional. Browder v. Dir., Dep’t of Corr., 434

U.S. 257, 264 (1978).             Because Cross filed his notice of appeal

over two years after his criminal judgment was entered, we lack

jurisdiction to consider the merits of the appeal.

           Accordingly, we dismiss this appeal.                   We dispense with

oral   argument     because        the    facts     and   legal    contentions    are


                                          - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -